Applicant’s election without traverse of Group II in the reply filed on 12/10/21 is acknowledged.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 to 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al.
	Fujikawa et al. teach an impact modifier that is prepared by reacting a vinyl monomer onto a silicone rubber as described starting in paragraph 39.  The particles are formed by drying an aqueous particle dispersion.  Note that the particle size can be from 50 to 2000 nm (paragraph 91) which includes the amounts of from 1 to 2 micron that meet the claimed range.  
	Of particular note see paragraphs 41 and on which teach the polysiloxane com-ponent.  See also paragraph 81 which teaches an amount of polysiloxane component of 1 to 40 wt% which falls within the claimed range.
	See paragraphs 84 and on which teach the vinyl monomer.  See paragraph 82 which teaches an amount of from 40 to 99 wt% which overlaps with the claimed amount of monoethylenically unsaturated monomer in the claimed polymer component.
	See also paragraph 62 which teaches an amount of an emulsifier of from .5 to 10 wt% which is added to improve stability.  Note paragraph 60 which teaches that it can be polyoxyethylene distyrenated phenyl ether.  

	For claim 10, note that paragraph 42 generally teaches that chain or cyclic siloxanes can be used as the reactant.  This specifically teaches cyclosiloxanes but given the fact that chain siloxanes are specifically disclosed one having ordinary skill in the art would have found the use of comparable chain siloxanes to have been obvious.  Thus while tetra-, penta- and hexa- methyl cyclosiloxanes are disclosed, the skilled arti-san would have found the selection of linear tetra-, penta- or hexa- methyl siloxanes to have been obvious such that the selection of a polysiloxane having formula V would have been obvious to the skilled artisan.  
	For claim 11, in addition to that noted supra regarding chain siloxanes, note that upon opening a ring such as the tetra-, penta- and hexa- methyl cyclosiloxanes taught in paragraph 42, a siloxane having a backbone as claimed will result.  For instance, upon opening the octamethyl cyclotetrasiloxane of paragraph 195 in the presence of water, a linear siloxane comparable to that in claim 11 will be formed.  Such a siloxane will be formed prior to reacting with the tetraethoxysilane and methacryl silane such that a product as claimed will be formed, albeit by a different process.  On the other hand, as noted supra selecting a chain siloxane in place of the cyclic siloxanes specifically taught therein would have been obvious to the skilled artisan and selecting a siloxane within the claimed “n” range would have been obvious in an effort to adjust particle size range and the properties of the final polysiloxane rubber component.  In this manner too the limitations of claim 11 are rendered obvious.

The limitations of claim 12 is neither taught nor suggested by the prior art.  There is nothing that teaches or suggests the totality of the claim limitations as found herein 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/28/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765